FILED
                                                                 SEPTEMBER 22, 2016
                                                               In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division III




        COURT OF APPEALS, DIVISION Ill, STATE OF WASHINGTON

In the Matter of the Involuntary Treatment   )         No.    33112-1-111
of                                           )
                                             )
A.J.,                                        )         ORDER GRANTING MOTION
                                             )         TO PUBLISH OPINION IN PART
              Appellant.                     )         AND WITHDRAWING THE
                                             )         OPINION FILED AUGUST 4, 2016
                                             )

        THE COURT has considered appellant's motion to publish opinion in part and is

of the opinion the motion should be granted. Therefore,

        IT IS ORDERED, the motion to publish opinion in part of this court's decision of

August 4, 2016, is hereby granted.

        IT IS FURTHER ORDERED, the court's opinion filed August 4, 2016, is hereby

withdrawn and a new opinion will be filed this day.

        PANEL: Judges Fearing, Siddoway, Korsmo

        FOR THE COURT:



                                             GEORGE B. FEARING, Chief Judge
                                                                          FILED
                                                                     SEPTEMBER 22, 2016
                                                                    In the Office of the Clerk of Court
                                                                  WA State Court of Appeals, Division III




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

In the Matter of the Involuntary Treatment     )
of                                             )         No. 33112-1-111
                                               )
AJ.t                                           )
                                               )         OPINION PUBLISHED
                                               )         IN PART
                                               )
        SIDDOWAY, J. -    The trial court involuntarily committed A.J. to 180 days of

mental health treatment. A.J. appeals, arguing that (1) though his commitment has ended,

this case is not moot, (2) insufficient evidence supported the jury's verdict that he was

"gravely disabled", and (3) trial counsel provided ineffective assistance when he did not

object to a misleading jury instruction on the State's burden of proof. We find no error

and affirm.

        In response to a motion to publish, we have modified the sequence in which the

issues are addressed. We address the claim of ineffective assistance of counsel in the

published portion of our opinion, recognizing that it may be helpful to defendants

requesting a modification of the Washington pattern instruction on the burden of proof in

involuntary treatment cases.



        t For purposes of this opinion, the appellant's initials are used in place of his
name.
No. 33112-1-111
In re Involuntary Treatment ofA.J.


                        FACTS AND PROCEDURAL HISTORY

       On June 29, 2014, A.J. was detained for involuntary mental health treatment at

Sacred Heart Medical Center. A.J. was detained because he had stopped taking his

antipsychotic medications and had decompensated, becoming "agitated, confrontational,

religiously preoccupied, grandiose, paranoid, and delusional." Clerk's Papers (CP) at 33.

About two weeks later, the Spokane County Superior Court committed A.J. to Eastern

State Hospital for 90 days for involuntary mental health treatment. Near the end of the

90 days, Dr. Patricia Gunderson and Dr. Laura Seymour petitioned the court for an order

allowing up to 180 additional days of involuntary treatment for A.J. The doctors alleged

A.J. required continued hospitalization because he was gravely disabled as a result of his

mental disorder. A.J. requested a jury and the three-day trial was held in early January

2014. During the trial, the State presented testimony from three witnesses to support the

involuntary commitment. The substance of the State's evidence is described in the

unpublished portion of this opinion.

       At the close of the trial, the court instructed the jury on the State's burden of proof

using a jury instruction almost identical to a Washington Pattern Jury Instruction (WPI).

The jury found A.J. gravely disabled and the court entered an order involuntarily

committing A.J. for up to 180 days at Eastern State Hospital. A.J. timely appeals.




                                              2
No. 33112-1-111
In re Involuntary Treatment ofA.J


                                        ANALYSIS

       We lead with our discussion of A.J.' s claim of ineffective assistance of counsel.

                 1. A.J. 's trial counsel did not provide ineffective assistance

       "Generally, under the [voluntary commitment] statute, RCW 71.05, persons may

be involuntarily committed for treatment of mental disorders if, as a result of such

disorders, they either ( 1) pose a substantial risk of harm to themselves, others, or the

property of others, or (2) are gravely disabled." In re Det. ofLaBelle, 107 Wash. 2d 196,

201-02 (citing RCW 71.05.020(1)(3), .150, .240, .280, .320). Where a 180-day

commitment is at issue, the burden of proof is clear, cogent, and convincing evidence,

"which means the ultimate fact in issue must be shown by evidence to be 'highly

probable."' RCW 71.05.310; LaBelle, 107 Wash. 2d at 209.

       A.J. argues his trial counsel provided ineffective assistance when he allowed the

court to provide the jury with an instruction that essentially misstated the State's burden

of proof. The challenged jury instruction-which is almost identical to WPI 360.06 1-

defined the clear, cogent, and convincing standard of proof:




       1
         6A WASHINGTON PRACTICE: WASHINGTON PATTERN JURY INSTRUCTIONS:
CIVIL 360.06 (6th ed. 2012) (WPI). There are two minor differences between the
instruction given and the pattern instruction. Those differences 'are both in the last
sentence of the third paragraph: "Reasonable doubt means such a doubt as exists in the
mind of a reasonable person after fully, fairly, and carefully considering all the evidence
or lack of evidence." WPI 360.06 (emphasis added).

                                              3
No. 33112-1-111
In re Involuntary Treatment ofA.J


               Instruction No. 4: Eastern State Hospital is the petitioner, and has the
       burden of proving each element of its case by clear, cogent and convincing
       evidence. Clear, cogent and convincing evidence exists when the element
       has been shown by the evidence to be highly probable.
               Proof by clear, cogent and convincing evidence requires a greater
       showing than is required under the preponderance of the evidence standard
       that is used in many other civil cases. Preponderance of the evidence exists
       when an element has been shown to be more probably true than not true.
               On the other hand, proof by clear, cogent and convincing evidence
       does not require as great a showing as is required under the reasonable
       doubt standard used in criminal cases. Reasonable doubt means such a
       doubt as would exist in the mind of a reasonable person after fully, fairly
       and carefully considering all of the evidence or lack of evidence.
               Preponderance of the evidence and beyond a reasonable doubt are
       defined here solely to aid you in understanding the meaning of clear, cogent
       and convincing evidence.

Report of Proceedings (RP) at 15 5.

       Specifically, A.J. argues that by using the criminal reasonable doubt standard for

comparison without stating it requires the jury to find an element "beyond" a reasonable

doubt, the instruction misled the jury into thinking that under the reasonable doubt

standard, a jury could convict a criminal defendant even if it had a reasonable doubt. A.J.

argues that because this lowered the criminal reasonable doubt standard offered as a

comparison, it also lowered what the jury perceived the clear, cogent, and convincing

standard to be-effectively lowering the State's burden of proof. 2


      2
       A.J. proposes the following instruction:
             Eastern State Hospital is the petitioner, and has the burden of
      proving each element of its case by clear, cogent, and convincing evidence.
      Clear, cogent, and convincing evidence exists when the element has been
      shown by the evidence to be highly probable.

                                              4
No. 33112-1-III
In re Involuntary Treatment ofA.J.


       To demonstrate ineffective assistance of counsel a defendant must prove that

counsel's representation was deficient, and that the deficient representation prejudiced

the defendant. State v. McFarland, 127 Wash. 2d 322, 334-35, 899 P.2d 1251 (1995)

(citing State v. Thomas, 109 Wash. 2d 222, 225-26, 743 P.2d 816 (1987)). The claim fails if

the defendant fails fo satisfy either prong. Thomas, 109 Wash. 2d at 226. There is a strong

presumption that counsel performed effectively. Strickland v. Washington, 466 U.S. 668,

689, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984). A claim of ineffective assistance of

counsel is a mixed question of law and fact and is reviewed de novo. State v. Suther by,

165 Wash. 2d 870, 883, 204 P.3d 916 (2009).

       A.J. cannot establish that counsel's representation was deficient. It is not deficient

representation to fail to object when the court gives the jury a pattern jury instruction.


               Proof by clear, cogent, and convincing evidence requires a greater
       showing than is required under the preponderance of the evidence standard
       that is used in many other civil cases. Preponderance of the evidence exists
       when an element has been shown to be more probably true than not true.
               On the other hand, proof by clear, cogent, and convincing evidence
       does not require as great a showing as is required under the "beyond a
       reasonable doubt" standard used in criminal cases. In a criminal case, the
       State has the burden ofproving each element of a crime beyond a
       reasonable doubt. Reasonable doubt means such a doubt as exists in the
       mind of a reasonable person after fully, fairly and carefully considering all
       of the evidence or lack of evidence.
               Preponderance of the evidence and beyond a reasonable doubt are
       defined here solely to aid you in understanding the meaning of clear,
       cogent, and convincing evidence.
Br. of Appellant at 27-28 (suggested alterations italicized).



                                              5
No. 33112-1-III
In re Involuntary Treatment ofA.J


See State v. Studd, 137 Wn.2d 533,551,973 P.2d 1049 (1999) (finding counsel was not

ineffective for proposing a then-unquestioned pattern jury instruction). However, though

we find c?unsel provided effective representation, A.J.' s suggestion that the instruction

could be improved is well taken. The Washington Pattern Instructions Committee should

consider revising the instruction to make clear that under the reasonable doubt standard

the jury must find the essential facts beyond a reasonable doubt.

       We affirm.

       A majority of the panel having determined that only the foregoing portion of this

opinion will be printed in the Washington Appellate Reports and that the remainder

having no precedential value shall be filed for public record pursuant to RCW 2.06.040, it

is so ordered.

                                  2. This appeal is not moot

       A.J. argues that although his period of involuntary commitment has ended, this

appeal is not moot. An appeal is moot if the court can no longer provide effective relief.

Orwick v. City of Seattle, 103 Wash. 2d 249, 253, 692 P.2d 793 (1984). "An individual's

release from detention does not render an appeal moot where collateral consequences

flow from the determination authorizing such detention." In re Det. of MK., 168 Wn.

App. 621, 626, 279 P.3d 897 (2012) (citing Born v. Thompson, 154 Wash. 2d 749, 762-64,

117 P.3d 1098 (2005); Monohan v. Burdman, 84 Wash. 2d 922, 925, 530 P.2d 334 (1975)).



                                             6
No. 33112-1-III
In re Involuntary Treatment ofA.J


Because under chapter 71.05 RCW "the trial court is directed to consider, in part, a

history of recent prior civil commitments ... each order of commitment entered up to

three years before the current commitment hearing becomes a part of the evidence against

a person seeking denial of a petition for commitment." MK., 168 Wash. App. at 626

(footnote omitted) (citing RCW 71.05.012, .212, and .245). Accordingly, because each

commitment order has collateral consequences in subsequent petitions and hearings, the

issue is not moot. Id.; accord In re Det. of HN., 188 Wash. App. 744, 749-50, 355 P.3d
294 (2015), review denied, 185 Wash. 2d 1005 (2016).

     3. Substantial evidence supports the jury's finding that A.J was gravely disabled

      A.J. argues the State did not present sufficient evidence to support the jury's

finding that he was gravely disabled. "[I]nvoluntary commitment for mental disorders is

a significant deprivation of liberty which the State cannot accomplish without due

process oflaw." LaBelle, 107 Wash. 2d at 201 (citing Dunner v. McLaughlin, 100 Wash. 2d
832, 838, 676 P.2d 444 (1984); In re Harris, 98 Wash. 2d 276, 654 P.2d 109 (1982)). In

fact, the United States Supreme Court has characterized involuntary commitment as "a

massive curtailment of liberty." Humphrey v. Cady, 405 U.S. 504, 509, 92 S. Ct. 1048,

31 L. Ed. 2d 394 (1972). Though "the State has a legitimate interest under its police and

parens patriae powers in protecting the community from the dangerously mentally ill and

in providing care to those who are unable to care for themselves, ... mental illness alone

is not a constitutionally adequate basis for involuntary commitment." LaBelle, 107

                                            7
No. 33112-1-III
In re Involuntary Treatment ofA.J


Wn.2d at 201. Accordingly, "a State cannot constitutionally confine without more a

nondangerous individual who is capable of surviving safely in freedom by himself or

with the help of willing and responsible family members or friends." 0 'Connor v.

Donaldson, 422 U.S. 563, 576, 95 S. Ct. 2486, 45 L. Ed. 2d 396 (1975).

       As earlier observed, "Generally, under the [voluntary commitment] statute, RCW

71.05, persons may be involuntarily committed for treatment of mental disorders if, as a

result of such disorders, they either ( 1) pose a substantial risk of harm to themselves,

others, or the property of others, or (2) are gravely disabled." LaBelle, 107 Wash. 2d at

201-02 (citing RCW 71.05.020(1)(3), .150, .240, .280, .320). In this case, A.J. was

involuntarily committed under the gravely disabled standard. Under RCW

71.05 .020( 17),

       "Gravely disabled" means a condition in which a person, as a result of a
       mental disorder: (a) Is in danger of serious physical harm resulting from a
       failure to provide for his or her essential human needs of health or safety; or
       (b) manifests severe deterioration in routine functioning evidenced by
       repeated and escalating loss of cognitive or volitional control over his or
       her actions and is not receiving such care as is essential for his or her health
       or safety.

An individual may be involuntarily committed if he is found gravely disabled under

either alternative (a) or (b). LaBelle, 107 Wash. 2d at 202.

       To satisfy the alternative (a) and show the individual "[i]s in danger of serious

physical harm resulting from a failure to provide for his or her essential human needs of

health or safety," RCW 71.05.020(17)(a), "the State must present recent, tangible

                                              8
No. 33112-1-111
In re Involuntary Treatment ofA.J


evidence of failure or inability to provide for such essential human needs as food,

clothing, shelter, and medical treatment which presents a high probability of serious

physical harm within the near future unless adequate treatment is afforded." LaBelle, 107
Wash. 2d at 204-05. "[T]he failure or inability to provide for these essential needs must be

shown to arise as a result of mental disorder and not because of other factors." Id.

                                    The State's Evidence

       Dr. Gunderson, a psychologist at Eastern State Hospital in Washington, testified

first. Dr. Gunderson evaluated A.J. on October 1, 2014. Because A.J. refused to speak

with Dr. Gunderson, she testified that the basis of her evaluation was A.J.'s "ward chart,"

which consisted of "all the documentation from his current admission, the assessments

when he first arrived, all the progress notes up to that time, treatment orders, [and] any

legal documents in the chart." RP at 46. Though at the time of the evaluation Dr.

Gunderson had not reviewed any past records or interviewed the staff at Eastern State

Hospital, she had done both by the time of trial.

       Dr. Gunderson testified to her conclusion that A.J. is schizophrenic. She stated

A.J. 's schizophrenia manifests in paranoid and grandiose delusions, such as believing that

the government is after him, that his hospitalization is the result of a plot against him, and

that he once worked as an undercover operative for the FBI. She also testified that A.J.

has religious delusions and believes God and the devil speak to him and tell him to do

things. Dr. Gunderson stated A.J. has hallucinations and hears voices when he is not on

                                              9
No. 33112-1-III
In re Involuntary Treatment ofA.J.


his medication. Finally, Dr. Gunderson testified that A.J. has a lack of insight into his

schizophrenia, and does not believe he has a mental illness or that he needs medications.

At times he also has poor hygiene.

       Dr. Gunderson stated that due to A.J.'s paranoia, she thought it would be difficult

for him to find housing if he were released. She also said that, based on A.J.' s history of

not taking his medication (even while in the hospital), she did not believe he would take

his medication if he were discharged. Consequently, Dr. Gunderson stated she believed.

A.J. was gravely disabled and that, if released, he would be in danger of serious physical

harm because of his inability to provide for his essential needs of health and safety.

       Dr. Seymour, another psychologist at Eastern State Hospital, was the State's next

witness. Dr. Seymour was A.l's treating psychiatrist beginning in late August 2014, and

testified to meeting with him usually more than once a month. She stated this was A.J. 's

fourth hospitalization at Eastern State Hospital, and that he had been hospitalized at other

hospitals as well. Dr. Seymour evaluated A.J. the week before trial. She testified that the

basis of this evaluation was A.J.' s medical chart, part of his past records, discussions with

A.l's treatment team, and her own observations of him.

       Dr. Seymour testified that A.J. suffers from chronic paranoid schizophrenia,

antisocial personality traits, and use of cannabis and methamphetamines. She testified to

the same symptoms as Dr. Gunderson: paranoia that the police are after him, an inability




                                             10
No. 33112-1-111
In re Involuntary Treatment ofA.J.


to trust anybody, religious delusions, hallucinations, lack of insight into his mental illness

and need for medication, refusal to take his medication, and poor hygiene.

           Additionally, Dr. Seymour testified that without medication A.J.'s thought process

is disorganized and he does not understand what is going on around him and often

misinterprets situations, believing that people are "out to get him." RP at 71. She said

the antisocial personality trait she saw most was his irritability, which she believed was

exacerbated by his substance use. She described an instance in the past year in which

A.J. was trying to obtain shelter at a homeless shelter. When he was refused admittance,

A.J. picked up a large two-by-four and wielded it at the staff. When the police arrived,

A.J. put down the two-by-four and picked up a sharp object and began threatening the

police with it. The police tased him, but A.J. then lunged at them and the police shot him

"many times." RP at 82.

       Though A.J.'s symptoms are not all resolved when he is on medication, Dr.

Seymour testified that when he is taking medication, the symptoms are much more

controlled. She said within the last year A.J. had achieved a baseline-an individual's

level of functioning under the maximum amount of treatment-under which he suffered

only mild paranoia and delusions that did not interfere with his ability to obtain food and

shelter.

       Based on all of this information, Dr. Seymour testified that if A.J. were

discharged, she did not believe he would take his medication, and that without

                                               11
No. 33112-1-111
In re Involuntary Treatment ofA.J.


medication he would have difficulty maintaining a routine and would be more susceptible

to using substances as a result. She also stated she believed his safety was at risk because

of his paranoia, as demonstrated by the altercation with the police. Finally, she said she

did not believe he would be capable of paying bills, obtaining housing, accessing his

social security, working with people to obtain housing or manage his finances, or

maintaining proper hygiene. Dr. Seymour opined that A.J. was gravely disabled, and that

if released, he would be unable to provide for his essential needs of health and safety.

       Michelle Wendt, a psychiatric social worker at Eastern State Hospital, was the

State's third and final witness. At the time of trial, Ms. Wendt was A.J.'s social worker

and part of his treatment team, and had been since August 28, 2014. Ms. Wendt testified

to seeing A.J. daily in the hall, and meeting with him on a weekly basis.

       Ms. Wendt testified that her discharge plan for A.J. was to place him in group

housing to ensure his daily needs of shelter, food, medications, and medical treatment

were met-needs she did not believe him capable of fulfilling on his own. Ms. Wendt

attempted to access group housing for A.J., but because A.J. has not consented to an

interview with the housing provider, she has been unable to obtain that housing. Ms.

Wendt stated A.J. expressed his intention to live with friends, but would not disclose any

information about the friends, and consequently, she was unable to verify that such a

placement would provide adequate mental health follow-up treatment for him. She also

discussed his difficulty interacting with others, which she felt would be a problem ifhe

                                             12
No. 33112-1-111
In re Involuntary Treatment ofA.J.


were released. Based on this evidence, Ms. Wendt opined that A.J. would be unable to

meet his health and safety needs if he were discharged.

                            The State's evidence was sufficient

       The State provided sufficient evidence to show A.J. was gravely disabled under

alternative (a). Dr. Gunderson testified that due to A.J.'s paranoia and resultant inability

to interact with others, it would be difficult for him to find housing. She also stated A.J.

has hallucinations when he does not take his medication, and that she did not believe he

would take it ifhe were discharged. This opinion was based on Dr. Gunderson's recent

(October 2014) evaluation of A.J.'s ward chart from his then-current admission.

       Dr. Seymour testified this was A.J.'s fourth hospitalization and that A.J. was

disorganized and often did not understand what was going on around him, something that

fed into his misinterpretation of situations as plots against him. Dr. Seymour pointed to

an example from within the past year (the police tasing and shooting him) of the actual

physical harm that occurred as a result of A.J. 's paranoia. She also testified that, if

released, A.J. would likely not take his medication, and would therefore have difficulty

maintaining a routine, would be at increased risk for substance abuse, and would be

unable to pay bills, obtain housing, access social security, or maintain proper hygiene.

       Finally, Ms. Wendt testified that, based on her direct weekly interactions with A.J.

beginning in August 2014, she did not believe him capable of providing for his daily

needs of shelter, food, medication, or medical treatment. The conclusion each of these

                                              13
No. 33112-1-111
In re Involuntary Treatment ofA.J.


witnesses came to was that, if released, A.J. would be in danger of serious physical harm

because of his inability to provide for his basic needs of health and safety. This is

sufficient evidence of A.J.' s recent inability to provide for his essential needs of health

and safety to establish-under a clear, cogent, and convincing standard of proof-that

A.J. was gravely disabled under the alternative (a).

       However, A.J. contends the expert testimony from the State's three witnesses

cannot provide the basis for any findings of fact because the witnesses based their

opinions on inadmissible evidence. A.J. cites Prentice Packing & Storage Co. v. United

Pacific Insurance Co., 5 Wash. 2d 144, 164, 106 P .2d 314 ( 1940) in support of this

contention. But Prentice establishes no such rule. There, the court stated verdicts must

"rest upon testimony, and not upon conjecture and speculation." Id. at 164; accord

Davidson v. Municipality of Metro. Seattle, 43 Wash. App. 569, 575-78, 719 P.2d 569

(1986) (finding expert's opinion lacked factual basis where the expert assumed a variety

of facts for which no evidence existed in the record). This does not mean the evidence

underlying the expert's opinion must be admitted at trial in order for the opinion to form

the basis of the court's findings. See Grp. Health Coop. of Puget Sound, Inc. v. Dep 't of

Revenue, 106 Wash. 2d 391, 397-401, 722 P.2d 787 (1986) (finding expert's testimony was

properly admitted where it was not based solely on conjecture and speculation, and where

opposition had ample opportunity to cross-examine him and present its own expert

testimony). If specialized knowledge will help the jury to determine a fact in issue, an

                                              14
No. 33112-1-III
In re Involuntary Treatment ofA.J


expert may testify to his or her opinion so long as he or she bases that opinion on facts or

data that are of the type reasonably relied on by experts in that field. ER 702, 703. Those

facts or data do not need to be admissible in evidence. ER 703; see LaBelle, 107 Wash. 2d

at 209-11 (finding substantial evidence for an involuntary commitment order where the

only evidence was expert testimony from one doctor); In re Det. of Marshall, 122 Wn.

App. 132, 90 P.3d 1081 (2004), aff'd, 156 Wash. 2d 150, 125 P.3d 111 (2005).

       In this case, each witness testified to A.J.'s mental state, which required

specialized knowledge and experience. Both Dr. Gunderson and Dr. Seymour testified

the records they relied on in forming their opinions were the type reasonably relied on by

experts in their particular field. Furthermore, Ms. Wendt, who had direct weekly contact

with A.J., testified her opinion was based on her own personal observation of A.J. The

testimony complied with ER 702 and 703 and was sufficient to allow the jury to find A.J.

gravely disabled.

       Affirmed.




WE CONCUR:




Fearing, C.J.


                                             15